DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/01/2020 has been entered. Claims 1 and 3-11 have been amended. Claim 2 has been canceled. New Claims 12-16 have been added. Claims 1 and 3-16 are still pending in this application, with claims 1 and 7-11 being independent.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 7-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 4-5 and 8 are objected to because of the following informalities:
In claim 4, as per the subject matter of this claim, it should be dependent to the Claim 1
In claim 5, as per the subject matter of this claim, it should be dependent to the Claim 1
In claim 8, line 6, the subject matter of this claim recites “a sending time correction using a difference between a time at which the first data is received and a first defined receiving time defined”. This contradicts with the newly added limitation of “correcting sending time using a difference between the sending time and receiving time” at line 21

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Insert 112(b) – Statement of Statutory basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 

Claim 1 recites the limitation "the first defined" in line 11. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 7 recites the limitation "the first defined" in line 16. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
	Claim 10 recites the limitation "the first defined" in line 11. There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 11 recites the limitation "the first defined" in line 13. There is insufficient antecedent basis for this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over KITANI et al. (US 2018/0304828 A1, hereinafter referred to as “Kitani”) in view of Shiota et al. (US 2004/0147272 A1, hereinafter referred to as “Shiota”) and Ando et al. (US 2011/0235648 A1, hereinafter referred to as “Ando”) and in further view of SHIMIZU (US 2015/0043421 A1, hereinafter referred to as “Shimizu”) and in further view of Dick et al. (US 2013/0229983 A1, hereinafter referred to as “Dick”).

Regarding claims 1,10 and 11, Kitani discloses an in-vehicle relay device (Kitani Fig.2 Ref:6 Para[0006] Note network switch (i.e. in-vehicle relay device)), the in-vehicle relay device being used in an in-vehicle network to (Kitani Fig.2 Ref:1 Note ECU  (i.e. first in-vehicle device)) and a second in-vehicle device (Kitani Fig.2 Ref:2 Note another data ECU (i.e. second in-vehicle device)) are connected in a communicable way, the in-vehicle relay device comprising: 
a receiving unit configured to receive first data from the first in-vehicle device (Kitani Fig.2 Ref:6 Para[0029] Note network switch 6 receives data from ECU (i.e. it has a receiving unit)); 
a forwarding unit configured to forward the first data to the second in-vehicle device (Kitani Fig.2 Ref:6 Para[0029] Note network switch 6 relays data to data ECU (i.e. it has a forwarding unit));
wherein the first in-vehicle device is at least one of an electronic control unit or sensor (Kitani Fig.2 Ref:1,2 Para[0028-29] Note ECU1 and ECU2 (i.e. electronic control unit)), and wherein the in-vehicle relay device is at least one of a layer 2 switch, a layer 3 switch, or a router (Kitani Fig.2 Ref:6 Para[0028-29] Note network switch 6). 
Kitani does not explicitly disclose a correction unit configured to correct a sending time of the first in-
However, Shiota from the same field of invention discloses a correction unit (Shiota Fig.3 Ref:16-i The wireless LAN access point (i.e. correction unit)) configured to correct a sending time at which the first in-vehicle device is to send data (Shiota Fig.3 Ref:16-i Para[0085] The wireless LAN access point invokes intermediate correction process to correct sending time); wherein the correction unit is configured to acquire the sending time of the first in-vehicle device when a priority of the first data is equal to or higher than a predetermined priority (Shiota Fig.3 Ref:16-i Para[0081-85] The wireless LAN access point compares the priority data from the first time-data to priority data previously stored to make sure it is equal or higher).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for Kitani and the method for time-matching disclosed by Shiota with a motivation to make this modification to be used for a time-data with high accuracy in a certain terminal device can be shared with other terminal devices on a wireless  communication network (Shiota, [0014]).
Kitani in view of Shiota does not explicitly disclose wherein the correction unit is further configured to send a sending time correction request including information on a difference between the sending time of the first in-vehicle device and a time at which a packet of data is received to the first in-vehicle device when the difference is equal to or greater than a predetermined threshold.
However Dick from a similar field of invention discloses wherein the correction unit (Dick Fig.1 Ref:36 The RNC acts as a time synchronization (i.e. correction) unit) is further configured to send a sending time correction request including information on a difference (Dick Fig.5a Para[0029-30] The RNC sends a message (i.e. request) to the base station with reference frequency (i.e. information) in accordance with the difference) between the sending time of the first in-vehicle device and a time at  (Dick Fig.5a,5b Ref:502,510 Para[0029-30] Note when a base station’s time error variance (i.e. difference in sending time and receiving time) exceeds predetermined threshold, the RNC initiates a message to support that base station’s time error update).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick with a motivation to make this modification to be used to allow fast, efficient and less expensive synchronization between operation base stations (Dick, [0005]).
Kitani in view of Shiota and Dick does not explicitly disclose wherein the in-vehicle relay device includes scheduling data including the first defined receiving time. 
However, Ando from the same field of invention discloses wherein the in-vehicle relay device (Ando Para[0213] A data relay device can be in a vehicle) (Ando Para[0007, 0103-107] The data relay device estimates the transmission timings for the received data (i.e. first defined receiving time) and stores in the storage section. The predetermined schedule (i.e. scheduling data) is also stored in the data relay device), 
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando with a motivation to make this modification to be used to avoid delay when data is transmitted between devices (Ando, [0006]).
Kitani in view of Shiota, Dick and Ando does not explicitly disclose wherein the first defined receiving time is preset according to a data size of data including the first data such that a packet loss does not occur in the in-vehicle relay device.

However, Shimizu from the same field of invention discloses wherein the first defined receiving time is preset according to a data size of data including the first data such that a packet loss does not occur in the in-vehicle relay device (Shimizu Para[0156-0157] The schedule table (i.e. allocated time) is generated based on the size of data transmitted. The response time is preset to a predetermined value).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando and the method for managing TCP connection disclosed by Shimizu with a motivation to make this modification to be used to reduce load and power consumption of the terminal by having TCP function at the access point (Shimizu, [0198]).


Regarding claims 7 and 9, Kitani discloses an information processing system, comprising: 
a first information processing device (Kitani Fig.2 Ref:1 Note ECU (i.e. first in-vehicle device). Para[0043] The ECU contains processor (i.e. control unit) and a network interface (i.e. sending and receiving unit)); and a relay device (Kitani Fig.2 Ref:6 Para[0006] Note network switch (i.e. relay device)) used in a network to which the first information processing device (Kitani Fig.2 Ref:1 Note ECU  (i.e. first information processing device)) and a second information processing device (Kitani Fig.2 Ref:2 Note another data ECU (i.e. second information processing device)) are connected in a communicable way, wherein the relay device includes a first receiving unit configured to receive first data from the first information processing device (Kitani Fig.2 Ref:6 Para[0029] Note network switch 6 receives data from ECU (i.e. it has a receiving unit)), a forwarding unit configured to forward the first data to the second information processing device (Kitani Fig.2 Ref:6 Para[0029] Note network switch 6 relays data to data ECU (i.e. it has a forwarding unit)), and wherein the first (Kitani Fig.2 Ref:1,2 Para[0028-29] Note ECU1 and ECU2 (i.e. electronic control unit)), and wherein the relay device is at least one of a layer 2 switch, a layer 3 switch, or a router (Kitani Fig.2 Ref:6 Para[0028-29] Note network switch 6).
Kitani does not explicitly disclose a correction unit configured to send a correction request including a request for correcting a sending time of the first information processing device at which the first information processing device is to send data; wherein the correction unit is configured to acquire the sending time of the first information processing device when a priority of the first data is equal to or higher than a predetermined priority.
However, Shiota from the same field of invention discloses a correction unit (Shiota Fig.3 Ref:16-i The wireless LAN access point (i.e. correction unit)) configured to send a correction request including a request for correcting a sending time of the first information processing device at which the first information processing device is to send data (Shiota Fig.3 Ref:16-i Para[0085] The wireless LAN access point invokes intermediate correction process to correct sending time); wherein the correction unit is configured to acquire the sending time of the first information processing device when a priority of the first data is equal to or higher than a predetermined priority (Shiota Fig.3 Ref:16-i Para[0081-85] The wireless LAN access point compares the priority data from the first time-data to priority data previously stored to make sure it is equal or higher).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota with a motivation to make this modification to be used for a time-data with high accuracy in a certain terminal device can be shared with other terminal devices on a wireless  communication network (Shiota, [0014]).
Kitani in view of Shiota does not explicitly disclose wherein the correction unit is further configured to send a sending time correction request including information on a difference between the sending time of the first information processing device and a time at which a packet 
However Dick from a similar field of invention discloses wherein the correction unit (Dick Fig.1 Ref:36 The RNC acts as a time synchronization (i.e. correction) unit) is further configured to send a sending time correction request including information on a difference (Dick Fig.5a Para[0029-30] The RNC sends a message (i.e. request) to the base station with reference frequency (i.e. information) in accordance with the difference) between the sending time of the first information processing device and a time at which a packet of data is received to the first information processing device when the difference is equal to or greater than a predetermined threshold (Dick Fig.5a,5b Ref:502,510 Para[0029-30] Note when a base station’s time error variance (i.e. difference in sending time and receiving time) exceeds predetermined threshold, the RNC initiates a message to support that base station’s time error update).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick with a motivation to make this modification to be used to allow fast, efficient and less expensive synchronization between operation base stations (Dick, [0005]).
Kitani in view of Shiota and Dick does not explicitly disclose wherein the relay device includes scheduling data including the first defined receiving time. 
However, Ando from the same field of invention discloses wherein the relay device (Ando Para[0213] A data relay device can be in a vehicle) includes scheduling data including the first defined receiving time (Ando Para[0007,0103-107] The data relay device estimates the transmission timings for the received data (i.e. first defined receiving time) and stores in the storage section. The predetermined schedule (i.e. scheduling data) is also stored in the data relay device), 
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando with a motivation to make this modification to be used to avoid delay when data is transmitted between devices (Ando, [0006]).
Kitani in view of Shiota, Dick and Ando does not explicitly disclose wherein the first defined receiving time is preset according to a data size of data including the first data such that a packet loss does not occur in the relay device.
However, Shimizu from the same field of invention discloses wherein the first defined receiving time is preset according to a data size of data including the first data such that a packet loss does not occur in the relay device (Shimizu Para[0156-0157] The schedule table (i.e. allocated time) is generated based on the size of data transmitted. The response time is preset to a predetermined value).

Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando and the method for managing TCP connection disclosed by Shimizu with a motivation to make this modification to be used to reduce load and power consumption of the terminal by having TCP function at the access point (Shimizu, [0198]).



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani in view of Shiota, Dick, Ando, Shimizu and further in view of Ellebracht et al. (US 2009/0292575A1, hereinafter referred to as “Ellebracht”).

Regarding claim 4, Kitani in view of Shiota, Dick, Ando and Shimizu discloses the method, the devices and the 
However Ellebracht from a similar field of invention discloses wherein the correction unit is further configured to return a data-sending pause request (Ellebracht Para[0029-30] Note pause frame (i.e. pause request)) to the first in-vehicle device when the priority of the first data is lower than the predetermined priority (Ellebracht Para[0029-30] Note priority of each queue) and when a free space of a buffer in the in-vehicle relay device is equal to or less than a predetermined threshold value (Ellebracht Para[0029-30] Note pause frame is sent when the buffer go below threshold), the data-sending pause request including a specification of a predetermined pause time (Ellebracht Para[0029-30] Note the pause frame is sent with pause quanta (i.e. pause time)).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando and the method for managing TCP connection disclosed by Shimizu and the method for classifying the QoS of the incoming data traffic disclosed by Ellebracht with a motivation to make this modification to be used to properly prioritize Ethernet traffic to corresponds to the quality of service to process efficiently (Ellebracht, [0002]).

Regarding claim 5, Kitani in view of Shiota, Dick, Ando and Shimizu discloses the method, the devices and the system as explained above for Claim 1. Kitani in view of Shiota, Dick, Ando and Shimizu does not disclose wherein the correction unit is further configured to determine the priority of the first data based on at least one of a 
However Ellebracht from a similar field of invention discloses wherein the correction unit is further configured to determine the priority of the first data based on at least one of a communication protocol of the first data, a communication address of a sending source of the first data, and a communication address of a destination of the first data (Ellebracht Para[0053] Note the ability to classify the ingress traffic based on VLAN tags, layer2 destination address, LLC or SNAP protocols, etc.). 
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando and the method for managing TCP connection disclosed by Shimizu and the method for classifying the QoS of the incoming data traffic disclosed by Ellebracht with a motivation to make this Ellebracht, [0002]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitani in view of Shiota, Dick, Ando, Shimizu and further in view of ISHIHARA et al. (US 2013/0279483 A1, hereinafter referred to as “Ishihara”).

Regarding claim 6, Kitani in view of Shiota, Dick, Ando and Shimizu discloses the method, the devices and the system as explained above for Claim 1. Kitani in view of Shiota, Dick, Ando and Shimizu does not disclose wherein the receiving unit is configured to receive second data from another in-vehicle relay device, the second data indicating a synchronization time between the in-vehicle relay device and the another in-vehicle relay device and the correction unit is further configured to cause the another in-vehicle relay device to synchronize with the in-vehicle relay device based on a difference between a second 
However Ishihara from a similar field of invention discloses wherein the receiving unit is configured to receive second data from another in-vehicle relay device (Ishihara Fig.6 Ref:100M2 Note CS), the second data indicating a synchronization time between the in-vehicle relay device and the another in-vehicle relay device (Ishihara Fig.6 Ref:100M2 Note CS sending synchronization signal) and the correction unit is further configured to cause the another in-vehicle relay device to synchronize with the in-vehicle relay device based on a difference between a second receiving time and a second defined receiving time, the second receiving time being a time at which the second data indicating the synchronization time is received by the receiving unit, the second defined receiving time being a time defined for the second data to be received by the receiving unit (Ishihara Fig.9,10 S105 Para[0096] Note temporal deviation (i.e. time difference) is measured and same technique can be used for other devices).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando and the method for managing TCP connection disclosed by Shimizu and the method for synchronization disclosed by Ishihara with a motivation to make this modification to be used to correct a deviation of the transmission timing and the reception timing (Ishihara, [0006]).



	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitani in view of Ishihara, Shiota, Dick, Ando, and further in view of Shimizu.


Regarding claim 8, Kitani discloses a relay device (Kitani Fig.2 Ref:6 Para[0006] Note network switch (i.e. relay device)) comprising: 
a receiving unit configured to receive first data from a first information processing device (Kitani Fig.2 Ref:6 Para[0029] Note network switch 6 receives data from ECU (i.e. it has a receiving unit)); 
a forwarding unit configured to forward the first data to the first information processing device (Kitani Fig.2 Ref:6 Para[0029] Note network switch 6 relays data to data ECU (i.e. it has a forwarding unit));
wherein the first information processing device is at least one of an electronic control unit or sensor (Kitani Fig.2 Ref:1,2 Para[0028-29] Note ECU1 and ECU2 (i.e. electronic control unit)), and wherein the relay device is at least one of a layer 2 switch, a layer 3 switch, or a router (Kitani Fig.2 Ref:6 Para[0028-29] Note network switch 6). 
Kitani does not explicitly disclose a correction unit configured to correct a sending time of the first 
However, Ishihara from the same field of invention discloses a correction unit (Ishihara Fig.2 Ref:107 Note communication timing correction unit) configured to correct a sending time of the first information processing device at which the first information processing device is to send data (Ishihara Fig.13 Ref:S305 Para[0121] Note notify information on temporal deviation to CS 100M1 (i.e. correct sending time)) based on a difference between a first receiving time and a first defined receiving time (Ishihara  Fig.9,10 S105 Para[0096] Note temporal deviation (i.e. time difference) is measured), the first receiving time being a time at which the first data is received by the receiving unit (Ishihara Para[0120-0121] Note the synchronization state determination unit measures the temporal deviation using reception timing of the synchronization signal (i.e. time at which first data is received)), the first defined receiving time being a time defined for the first data to be received by the receiving unit (Ishihara Para[0120-0121] Note the synchronization state determination unit measures the temporal deviation using scheduled reception timing of the synchronization signal (i.e. first defined receiving time)).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for synchronization disclosed by Ishihara with a motivation to make this modification to be used to correct a deviation of the transmission timing and the reception timing (Ishihara, [0006]).
Kitani in view of Ishihara does not explicitly disclose wherein the correction unit is configured to acquire the sending time of the first information processing device when a priority of the first data is equal to or higher than a predetermined priority.
However, Shiota from the same field of invention discloses a correction unit (Shiota Fig.3 Ref:16-i The wireless LAN access point (i.e. correction unit)); wherein the correction unit is configured to acquire the sending time of the first information processing device when a priority of the first data is equal to or higher than a predetermined priority (Shiota Fig.3 Ref:16-i Para[0081-85] The wireless LAN access point compares the priority data from the first time-data to priority data previously stored to make sure it is equal or higher).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for synchronization disclosed by Ishihara and the method for time-matching disclosed by Shiota with a motivation to make this modification to be used for a time-data with high accuracy in a certain terminal device can be shared with other terminal devices on a wireless  communication network (Shiota, [0014]).
Kitani in view of Ishihara and Shiota does not explicitly disclose wherein the correction unit is further configured to send a sending time correction request including information on a difference between the sending 
However Dick from a similar field of invention discloses wherein the correction unit (Dick Fig.1 Ref:36 The RNC acts as a time synchronization (i.e. correction) unit) is further configured to send a sending time correction request including information on a difference (Dick Fig.5a Para[0029-30] The RNC sends a message (i.e. request) to the base station with reference frequency (i.e. information) in accordance with the difference) between the sending time of the first information processing device and a time at which a packet of data is received to the first information processing device when the difference is equal to or greater than a predetermined threshold (Dick Fig.5a,5b Ref:502,510 Para[0029-30] Note when a base station’s time error variance (i.e. difference in sending time and receiving time) exceeds predetermined threshold, the RNC initiates a message to support that base station’s time error update).


Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for synchronization disclosed by Ishihara and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick with a motivation to make this modification to be used to allow fast, efficient and less expensive synchronization between operation base stations (Dick, [0005]).
Kitani in view of Ishihara, Shiota and Dick does not explicitly disclose wherein the relay device includes scheduling data including the first defined receiving time. 
However, Ando from the same field of invention discloses wherein the relay device (Ando Para[0213] A data relay device can be in a vehicle) includes scheduling data including the first defined receiving time (Ando Para[0007,0103-107] The data relay device estimates the transmission timings for the received data (i.e. first defined receiving time) and stores in the storage section. The predetermined schedule (i.e. scheduling data) is also stored in the data relay device), 
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for synchronization disclosed by Ishihara and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando with a motivation to make this modification to be used to avoid delay when data is transmitted between devices (Ando, [0006]).
Kitani in view of Ishihara, Shiota, Dick and Ando does not explicitly disclose wherein the first defined receiving time is preset according to a data size of data including the first data such that a packet loss does not occur in the relay device.
However, Shimizu from the same field of invention discloses wherein the first defined receiving time is preset according to a data size of data including the first (Shimizu Para[0156-0157] The schedule table (i.e. allocated time) is generated based on the size of data transmitted. The response time is preset to a predetermined value).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for autonomous driving control disclosed by Kitani and the method for synchronization disclosed by Ishihara and the method for time-matching disclosed by Shiota and the method of time synchronization of base stations disclosed by Dick and the data relay device disclosed by Ando and the method for managing TCP connection disclosed by Shimizu with a motivation to make this modification to be used to reduce load and power consumption of the terminal by having TCP function at the access point (Shimizu, [0198]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Allowable Subject Matter
Claims 3 and 12-16 are allowed.

Claims 3 and 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the base claim(s) is/are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations of “Correct the subsequent sending times based on the received sending time correction request  when the data priority is equal or greater than a predefined priority”.

Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0261020 to Petousis (Paragraphs:28).
2.	U.S. Patent Application Publication No. 2017/0149639 to Vasseur (Paragraphs:96-104).
3.	U.S. Patent Application Publication No. 2013/0304308 to Maruyama (Fig.3 and Paragraphs:25-26).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415